DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
	Claims 1-17 were originally filed February 15, 2022.
	The amendment received June 28, 2022 amended claims 1 and 15.
	Claims 1-17 are currently pending.
	Claims 1-4, 9, 11, 13, and 15 are currently pending.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on June 28, 2022 is acknowledged.

Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 28, 2022.

Applicant’s election without traverse of polysorbate 20, trehalose, 5mer-40mer peptide, serotype A botulinum toxin, and 1-200nm as the species in the reply filed on June 28, 2022 is acknowledged.

Claims 5-8, 10, 12, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 28, 2022. Please note: since the subgenus of 5mer-40mer peptide and 1-200nm were elected, only the subgenus were searched and not a single, specific species.
Potential Rejoinder
	Applicants elected claims directed to a product. If a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to a rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
The present application is a CON of 17/093,509 filed November 9, 2020 which is a CON of 15/279,687 filed September 29, 2016 (now U.S. Patent 10,905,637) which is a CON of 14/187,246 filed February 22, 2014 (now U.S. Patent 9,486,409) which is a CON of 12/517,149 filed March 1, 2010 which is a 371 (National Stage) of PCT/US07/86040 filed November 30, 2007.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 15, 2022 is being considered by the examiner, in part (see the crossed-out citation which is incomplete).

The information disclosure statement (IDS) submitted on June 28, 2022 (1 of 2) is being considered by the examiner.

The information disclosure statement filed June 28, 2022 (2 of 2) fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
Specification
The abstract of the disclosure is objected to because there is a period in the middle of a sentence in line 3.  Correction is required.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 9, 11, 13, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Onyuksel et al. U.S. Patent Application Publication 2005/0025819 published February 3, 2005 and Chancellor et al. U.S. Patent Application Publication 2003/0108597 published June 12, 2003.
For present claims 1-4, 9, 11, 13, and 15, Onyuksel et al. teach stable micelles comprising polysorbate 20, sucrose, peptides including 7mers and 26mers, proteins, and aqueous medium including water wherein the size of the micelle is 180-200 nm, 200 nm, less than 100 nm, 150-200 nm, 70-200 nm, 10-200 nm, less than 25 nm, less than 50 nm, etc. (please refer to the entire specification particularly the abstract; paragraphs 1-4, 17-34, 36, 40-47, 51-55, 73-75, 87, 113, 117, ). Trehalose is also taught by Onyuksel et al. (please refer to the entire specification particularly paragraph 90). 
However, Onyuksel et al. does not specifically teach botulinum toxin.
For present claims 1, 2, 4, 9, 11, 13, and 15, Chancellor et al. teach stable micelles comprising peptides of lengths including 5mers and/or botulinum toxin serotype A, water, and 10-100 nm or less than 100 nm in size (please refer to the entire specification particularly the abstract; paragraphs 2, 13-19, 22, 33-38, 41-43, 45, 77, 95, 96, 107, 109-113, 137, 139). Chancellor et al. also teach that trehalose and/or polysorbate as adjuvants may be present with peptide antigens/epitopes (please refer to the entire specification particularly paragraph 79). 
The claims would have been obvious because the substitution of one known element (i.e. genus of proteins) for another (i.e. subgenus of botulinum toxin or species of botulinum toxin serotype A) would have yielded predictable results (e.g. formation of micelles with a specific protein) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. forming micelles comprising botulinum toxin including botulinum toxin serotype A) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-4, 9, 11, 13, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Onyuksel et al. U.S. Patent Application Publication 2005/0025819 published February 3, 2005 and Simpson et al. U.S. Patent Application Publication 2004/0013687 published January 22, 2004.
For present claims 1-4, 9, 11, 13, and 15, Onyuksel et al. teach stable micelles comprising polysorbate 20, sucrose, peptides including 7mers and 26mers, proteins, and aqueous medium including water wherein the size of the micelle is 180-200 nm, 200 nm, less than 100 nm, 150-200 nm, 70-200 nm, 10-200 nm, less than 25 nm, less than 50 nm, etc. (please refer to the entire specification particularly the abstract; paragraphs 1-4, 17-34, 36, 40-47, 51-55, 73-75, 87, 113, 117, ). Trehalose is also taught by Onyuksel et al. (please refer to the entire specification particularly paragraph 90). 
However, Onyuksel et al. do not specifically teach botulinum toxin.
For present claims 1, 4, 9, 11, 13, and 15, Simpson et al. teach micelles comprising sucrose, surfactant, peptides including 35mers of the C-terminus of HC of BoNT conjugated to a BoNT serotype A epitope or other epitopes/antigens, aqueous medium including water and sizes of about 0.5 to about 7 nm or about 0.1 to about 200 nm (please refer to the entire specification particularly the abstract; paragraphs 3-8, 10-16, 19, 25-27, 54-231, 234-240, 242-244, 246, 249, 254, 258, 263, 266, 269, 276, 281, 282, 287-291, 304-306). Please note: the present specification at paragraph 15 defines botulinum toxin as comprising fragments or portions. Therefore, the peptide can be the C-terminus of HC of BoNT; BoNT serotype A epitope; other antigens/epitopes and the botulinum toxin can be the C-terminus of HC of BoNT or the BoNT serotype A epitope. 
The claims would have been obvious because the substitution of one known element (i.e. genus of proteins) for another (i.e. subgenus of botulinum toxin or species of botulinum toxin serotype A) would have yielded predictable results (e.g. formation of micelles with a specific protein) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. forming micelles comprising botulinum toxin including botulinum toxin serotype A) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-4, 9, 11, 13, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Unger et al. U.S. Patent Application Publication 2001/0051131 published December 13, 2001 and Chancellor et al. U.S. Patent Application Publication 2003/0108597 published June 12, 2003.
For present claims 1-4, 9, 11, 13, and 15, Unger et al. teach stable micelles comprising polysorbate 20, sucrose or trehalose, peptides, proteins, and aqueous medium including water wherein the size of the micelle is about 30-100 nm or less than 100 nm (please refer to the entire specification particularly paragraphs 7, 25-28, 30, 31, 36, 43, 59, 62, 66-69, 75, 90-96, 103, 106, 113-116, 119, 123-125, 162, 203, ).
However, Unger et al. do not specifically teach botulinum toxin.
For present claims 1, 2, 4, 9, 11, 13, and 15, Chancellor et al. teach stable micelles comprising peptides of lengths including 5mers and/or botulinum toxin serotype A, water, and 10-100 nm or less than 100 nm in size (please refer to the entire specification particularly the abstract; paragraphs 2, 13-19, 22, 33-38, 41-43, 45, 77, 95, 96, 107, 109-113, 137, 139). Chancellor et al. also teach that trehalose and/or polysorbate as adjuvants may be present with peptide antigens/epitopes (please refer to the entire specification particularly paragraph 79). 
The claims would have been obvious because the substitution of one known element (i.e. genus of proteins) for another (i.e. subgenus of botulinum toxin or species of botulinum toxin serotype A) would have yielded predictable results (e.g. formation of micelles with a specific protein) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. forming micelles comprising botulinum toxin including botulinum toxin serotype A) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-4, 9, 11, 13, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Unger et al. U.S. Patent Application Publication 2001/0051131 published December 13, 2001 and Simpson et al. U.S. Patent Application Publication 2004/0013687 published January 22, 2004.
For present claims 1-4, 9, 11, 13, and 15, Unger et al. teach stable micelles comprising polysorbate 20, sucrose or trehalose, peptides, proteins, and aqueous medium including water wherein the size of the micelle is about 30-100 nm or less than 100 nm (please refer to the entire specification particularly paragraphs 7, 25-28, 30, 31, 36, 43, 59, 62, 66-69, 75, 90-96, 103, 106, 113-116, 119, 123-125, 162, 203, ).
However, Unger et al. do not specifically teach botulinum toxin.
For present claims 1, 4, 9, 11, 13, and 15, Simpson et al. teach micelles comprising sucrose, surfactant, peptides including 35mers of the C-terminus of HC of BoNT conjugated to a BoNT serotype A epitope or other epitopes/antigens, aqueous medium including water and sizes of about 0.5 to about 7 nm or about 0.1 to about 200 nm (please refer to the entire specification particularly the abstract; paragraphs 3-8, 10-16, 19, 25-27, 54-231, 234-240, 242-244, 246, 249, 254, 258, 263, 266, 269, 276, 281, 282, 287-291, 304-306). Please note: the present specification at paragraph 15 defines botulinum toxin as comprising fragments or portions. Therefore, the peptide can be the C-terminus of HC of BoNT; BoNT serotype A epitope; other antigens/epitopes and the botulinum toxin can be the C-terminus of HC of BoNT or the BoNT serotype A epitope. 
The claims would have been obvious because the substitution of one known element (i.e. genus of proteins) for another (i.e. subgenus of botulinum toxin or species of botulinum toxin serotype A) would have yielded predictable results (e.g. formation of micelles with a specific protein) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. forming micelles comprising botulinum toxin including botulinum toxin serotype A) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 9, 11, 13, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,318,181 in view of Onyuksel et al. U.S. Patent Application Publication 2005/0025819 published February 3, 2005. 
U.S. Patent No. 8,318,181 claim methods of utilizing nanoemulsions comprising botulinum toxin.
However, the specific composition of the nanoemulsion is not claimed.
For present claims 1-4, 9, 11, 13, and 15, Onyuksel et al. teach stable micelles comprising polysorbate 20, sucrose, peptides including 7mers and 26mers, proteins, and aqueous medium including water wherein the size of the micelle is 180-200 nm, 200 nm, less than 100 nm, 150-200 nm, 70-200 nm, 10-200 nm, less than 25 nm, less than 50 nm, etc. (please refer to the entire specification particularly the abstract; paragraphs 1-4, 17-34, 36, 40-47, 51-55, 73-75, 87, 113, 117, ). Trehalose is also taught by Onyuksel et al. (please refer to the entire specification particularly paragraph 90). 
The claims would have been obvious because the substitution of one known element (i.e. genus of nanoemulsion) for another (i.e. species of micelle comprising sucrose or trehalose, polysorbate 20, peptides, proteins, etc.) would have yielded predictable results (e.g. formation of micelles with botulinum toxin) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. forming micelles comprising botulinum toxin including botulinum toxin serotype A, sucrose or trehalose, polysorbate 20, peptides, proteins, etc.) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-4, 9, 11, 13, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,658,391 in view of Onyuksel et al. U.S. Patent Application Publication 2005/0025819 published February 3, 2005. 
U.S. Patent No. 8,658,391 claim nanoparticles comprising botulinum toxin.
However, the specific composition of the nanoparticle is not claimed.
For present claims 1-4, 9, 11, 13, and 15, Onyuksel et al. teach stable micelles comprising polysorbate 20, sucrose, peptides including 7mers and 26mers, proteins, and aqueous medium including water wherein the size of the micelle is 180-200 nm, 200 nm, less than 100 nm, 150-200 nm, 70-200 nm, 10-200 nm, less than 25 nm, less than 50 nm, etc. (please refer to the entire specification particularly the abstract; paragraphs 1-4, 17-34, 36, 40-47, 51-55, 73-75, 87, 113, 117, ). Trehalose is also taught by Onyuksel et al. (please refer to the entire specification particularly paragraph 90). 
The claims would have been obvious because the substitution of one known element (i.e. genus of nanoparticle) for another (i.e. species of micelle comprising sucrose or trehalose, polysorbate 20, peptides, proteins, etc.) would have yielded predictable results (e.g. formation of micelles with botulinum toxin) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. forming micelles comprising botulinum toxin including botulinum toxin serotype A, sucrose or trehalose, polysorbate 20, peptides, proteins, etc.) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-4, 9, 11, 13, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,486,408 in view of Onyuksel et al. U.S. Patent Application Publication 2005/0025819 published February 3, 2005. 
U.S. Patent No. 9,486,408 claim nanoemulsions comprising botulinum toxin, aqueous medium including water, and surfactant including polysorbate 20 of 10-200 nm.
However, the specific composition of the nanoemulsion is not claimed.
For present claims 1-4, 9, 11, 13, and 15, Onyuksel et al. teach stable micelles comprising polysorbate 20, sucrose, peptides including 7mers and 26mers, proteins, and aqueous medium including water wherein the size of the micelle is 180-200 nm, 200 nm, less than 100 nm, 150-200 nm, 70-200 nm, 10-200 nm, less than 25 nm, less than 50 nm, etc. (please refer to the entire specification particularly the abstract; paragraphs 1-4, 17-34, 36, 40-47, 51-55, 73-75, 87, 113, 117, ). Trehalose is also taught by Onyuksel et al. (please refer to the entire specification particularly paragraph 90). 
The claims would have been obvious because the substitution of one known element (i.e. genus of nanoemulsion) for another (i.e. species of micelle comprising sucrose or trehalose, peptides, proteins, etc.) would have yielded predictable results (e.g. formation of micelles with botulinum toxin) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. forming micelles comprising botulinum toxin including botulinum toxin serotype A, sucrose or trehalose, polysorbate 20, peptides, proteins, etc.) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-4, 9, 11, 13, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,724,299 in view of Onyuksel et al. U.S. Patent Application Publication 2005/0025819 published February 3, 2005.
U.S. Patent No. 9,724,299 claims nanoemulsions comprising botulinum toxin and surfactants of 10-300 nm.
However, the specific composition of the nanoemulsion is not claimed.
For present claims 1-4, 9, 11, 13, and 15, Onyuksel et al. teach stable micelles comprising polysorbate 20, sucrose, peptides including 7mers and 26mers, proteins, and aqueous medium including water wherein the size of the micelle is 180-200 nm, 200 nm, less than 100 nm, 150-200 nm, 70-200 nm, 10-200 nm, less than 25 nm, less than 50 nm, etc. (please refer to the entire specification particularly the abstract; paragraphs 1-4, 17-34, 36, 40-47, 51-55, 73-75, 87, 113, 117, ). Trehalose is also taught by Onyuksel et al. (please refer to the entire specification particularly paragraph 90). 
The claims would have been obvious because the substitution of one known element (i.e. genus of nanoemulsion) for another (i.e. species of micelle comprising sucrose or trehalose, peptides, proteins, etc.) would have yielded predictable results (e.g. formation of micelles with botulinum toxin) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. forming micelles comprising botulinum toxin including botulinum toxin serotype A, sucrose or trehalose, polysorbate 20, peptides, proteins, etc.) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-4, 9, 11, 13, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,285,941 in view of Onyuksel et al. U.S. Patent Application Publication 2005/0025819 published February 3, 2005.
U.S. Patent No. 10,285,941 claims nanoemulsions comprising botulinum toxin and surfactants of 10-300 nm.
However, the specific composition of the nanoemulsion is not claimed.
For present claims 1-4, 9, 11, 13, and 15, Onyuksel et al. teach stable micelles comprising polysorbate 20, sucrose, peptides including 7mers and 26mers, proteins, and aqueous medium including water wherein the size of the micelle is 180-200 nm, 200 nm, less than 100 nm, 150-200 nm, 70-200 nm, 10-200 nm, less than 25 nm, less than 50 nm, etc. (please refer to the entire specification particularly the abstract; paragraphs 1-4, 17-34, 36, 40-47, 51-55, 73-75, 87, 113, 117, ). Trehalose is also taught by Onyuksel et al. (please refer to the entire specification particularly paragraph 90). 
The claims would have been obvious because the substitution of one known element (i.e. genus of nanoemulsion) for another (i.e. species of micelle comprising sucrose or trehalose, peptides, proteins, etc.) would have yielded predictable results (e.g. formation of micelles with botulinum toxin) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. forming micelles comprising botulinum toxin including botulinum toxin serotype A, sucrose or trehalose, polysorbate 20, peptides, proteins, etc.) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-4, 9, 11, 13, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,532,019 in view of Onyuksel et al. U.S. Patent Application Publication 2005/0025819 published February 3, 2005.
U.S. Patent No. 10,532,019 claims nanoparticles comprising botulinum toxin, aqueous medium, and surfactants including polysorbate 80 of 10-300 nm.
However, the specific composition of the nanoparticle is not claimed.
For present claims 1-4, 9, 11, 13, and 15, Onyuksel et al. teach stable micelles comprising polysorbate 20, sucrose, peptides including 7mers and 26mers, proteins, and aqueous medium including water wherein the size of the micelle is 180-200 nm, 200 nm, less than 100 nm, 150-200 nm, 70-200 nm, 10-200 nm, less than 25 nm, less than 50 nm, etc. (please refer to the entire specification particularly the abstract; paragraphs 1-4, 17-34, 36, 40-47, 51-55, 73-75, 87, 113, 117, ). Trehalose is also taught by Onyuksel et al. (please refer to the entire specification particularly paragraph 90). 
The claims would have been obvious because the substitution of one known element (i.e. genus of nanoparticle) for another (i.e. species of micelle comprising sucrose or trehalose, peptides, proteins, etc.) would have yielded predictable results (e.g. formation of micelles with botulinum toxin) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. forming micelles comprising botulinum toxin including botulinum toxin serotype A, sucrose or trehalose, polysorbate 20, peptides, proteins, etc.) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-4, 9, 11, 13, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,576,034 in view of Onyuksel et al. U.S. Patent Application Publication 2005/0025819 published February 3, 2005.
U.S. Patent No. 10,576,034 claims nanoemulsions comprising botulinum toxin, water, and surfactants including polysorbate 20 of 10-200 nm.
However, the specific composition of the nanoemulsion is not claimed.
For present claims 1-4, 9, 11, 13, and 15, Onyuksel et al. teach stable micelles comprising polysorbate 20, sucrose, peptides including 7mers and 26mers, proteins, and aqueous medium including water wherein the size of the micelle is 180-200 nm, 200 nm, less than 100 nm, 150-200 nm, 70-200 nm, 10-200 nm, less than 25 nm, less than 50 nm, etc. (please refer to the entire specification particularly the abstract; paragraphs 1-4, 17-34, 36, 40-47, 51-55, 73-75, 87, 113, 117, ). Trehalose is also taught by Onyuksel et al. (please refer to the entire specification particularly paragraph 90). 
The claims would have been obvious because the substitution of one known element (i.e. genus of nanoemulsion) for another (i.e. species of micelle comprising sucrose or trehalose, peptides, proteins, etc.) would have yielded predictable results (e.g. formation of micelles with botulinum toxin) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. forming micelles comprising botulinum toxin including botulinum toxin serotype A, sucrose or trehalose, polysorbate 20, peptides, proteins, etc.) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-4, 9, 11, 13, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,758,485 in view of Onyuksel et al. U.S. Patent Application Publication 2005/0025819 published February 3, 2005. 
U.S. Patent No. 10,758,485 claims nanoparticles comprising botulinum toxin.
However, the specific composition of the nanoparticles is not claimed.
For present claims 1-4, 9, 11, 13, and 15, Onyuksel et al. teach stable micelles comprising polysorbate 20, sucrose, peptides including 7mers and 26mers, proteins, and aqueous medium including water wherein the size of the micelle is 180-200 nm, 200 nm, less than 100 nm, 150-200 nm, 70-200 nm, 10-200 nm, less than 25 nm, less than 50 nm, etc. (please refer to the entire specification particularly the abstract; paragraphs 1-4, 17-34, 36, 40-47, 51-55, 73-75, 87, 113, 117, ). Trehalose is also taught by Onyuksel et al. (please refer to the entire specification particularly paragraph 90). 
The claims would have been obvious because the substitution of one known element (i.e. genus of nanoparticle) for another (i.e. species of micelle comprising sucrose or trehalose, polysorbate 20, peptides, proteins, etc.) would have yielded predictable results (e.g. formation of micelles with botulinum toxin) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. forming micelles comprising botulinum toxin including botulinum toxin serotype A, sucrose or trehalose, polysorbate 20, peptides, proteins, etc.) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-4, 9, 11, 13, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50 of U.S. Patent No. 11,311,496 in view of Onyuksel et al. U.S. Patent Application Publication 2005/0025819 published February 3, 2005. 
U.S. Patent No. 11,311,496 claim emulsions comprising botulinum toxin.
However, the specific composition of the nanoemulsion is not claimed.
For present claims 1-4, 9, 11, 13, and 15, Onyuksel et al. teach stable micelles comprising polysorbate 20, sucrose, peptides including 7mers and 26mers, proteins, and aqueous medium including water wherein the size of the micelle is 180-200 nm, 200 nm, less than 100 nm, 150-200 nm, 70-200 nm, 10-200 nm, less than 25 nm, less than 50 nm, etc. (please refer to the entire specification particularly the abstract; paragraphs 1-4, 17-34, 36, 40-47, 51-55, 73-75, 87, 113, 117, ). Trehalose is also taught by Onyuksel et al. (please refer to the entire specification particularly paragraph 90). 
The claims would have been obvious because the substitution of one known element (i.e. genus of emulsion) for another (i.e. species of micelle comprising sucrose or trehalose, polysorbate 20, peptides, proteins, etc.) would have yielded predictable results (e.g. formation of micelles with botulinum toxin) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. forming micelles comprising botulinum toxin including botulinum toxin serotype A, sucrose or trehalose, polysorbate 20, peptides, proteins, etc.) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-4, 9, 11, 13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 26, 29, 31, 40, 68, 73, 79, 97, 117, 118, 123, 187-193 of copending Application No. 17/005,440 in view of Onyuksel et al. U.S. Patent Application Publication 2005/0025819 published February 3, 2005. 
Copending Application No. 17/005,440 claims nanoparticles comprising botulinum toxin and surfactant of 10-300 nm.
However, the specific composition of the nanoparticles is not claimed.
For present claims 1-4, 9, 11, 13, and 15, Onyuksel et al. teach stable micelles comprising polysorbate 20, sucrose, peptides including 7mers and 26mers, proteins, and aqueous medium including water wherein the size of the micelle is 180-200 nm, 200 nm, less than 100 nm, 150-200 nm, 70-200 nm, 10-200 nm, less than 25 nm, less than 50 nm, etc. (please refer to the entire specification particularly the abstract; paragraphs 1-4, 17-34, 36, 40-47, 51-55, 73-75, 87, 113, 117, ). Trehalose is also taught by Onyuksel et al. (please refer to the entire specification particularly paragraph 90). 
The claims would have been obvious because the substitution of one known element (i.e. genus of nanoparticle) for another (i.e. species of micelle comprising sucrose or trehalose, polysorbate 20, peptides, proteins, etc.) would have yielded predictable results (e.g. formation of micelles with botulinum toxin) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. forming micelles comprising botulinum toxin including botulinum toxin serotype A, sucrose or trehalose, polysorbate 20, peptides, proteins, etc.) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
This is a provisional nonstatutory double patenting rejection.

Claims 1-4, 9, 11, 13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-48, 50-60, 76, 83, 89, 101, and 103 of copending Application No. 17/297,493 in view of Onyuksel et al. U.S. Patent Application Publication 2005/0025819 published February 3, 2005. 
Copending Application No. 17/297,493 claims emulsions comprising botulinum toxin and peptides.
However, the specific composition of the emulsions is not claimed.
For present claims 1-4, 9, 11, 13, and 15, Onyuksel et al. teach stable micelles comprising polysorbate 20, sucrose, peptides including 7mers and 26mers, proteins, and aqueous medium including water wherein the size of the micelle is 180-200 nm, 200 nm, less than 100 nm, 150-200 nm, 70-200 nm, 10-200 nm, less than 25 nm, less than 50 nm, etc. (please refer to the entire specification particularly the abstract; paragraphs 1-4, 17-34, 36, 40-47, 51-55, 73-75, 87, 113, 117, ). Trehalose is also taught by Onyuksel et al. (please refer to the entire specification particularly paragraph 90). 
The claims would have been obvious because the substitution of one known element (i.e. genus of emulsion) for another (i.e. species of micelle comprising sucrose or trehalose, polysorbate 20, peptides, proteins, etc.) would have yielded predictable results (e.g. formation of micelles with botulinum toxin) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. forming micelles comprising botulinum toxin including botulinum toxin serotype A, sucrose or trehalose, polysorbate 20, peptides, proteins, etc.) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
This is a provisional nonstatutory double patenting rejection.

Claims 1-4, 9, 11, 13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-45 of copending Application No. 17/194,936 in view of Onyuksel et al. U.S. Patent Application Publication 2005/0025819 published February 3, 2005. 
Copending Application No. 17/194,936 claims nanoparticles comprising botulinum toxin, water, and surfactant including polysorbate 20 of 10-300 nm.
However, the specific composition of the nanoparticles is not claimed.
For present claims 1-4, 9, 11, 13, and 15, Onyuksel et al. teach stable micelles comprising polysorbate 20, sucrose, peptides including 7mers and 26mers, proteins, and aqueous medium including water wherein the size of the micelle is 180-200 nm, 200 nm, less than 100 nm, 150-200 nm, 70-200 nm, 10-200 nm, less than 25 nm, less than 50 nm, etc. (please refer to the entire specification particularly the abstract; paragraphs 1-4, 17-34, 36, 40-47, 51-55, 73-75, 87, 113, 117, ). Trehalose is also taught by Onyuksel et al. (please refer to the entire specification particularly paragraph 90). 
The claims would have been obvious because the substitution of one known element (i.e. genus of nanoparticle) for another (i.e. species of micelle comprising sucrose or trehalose, polysorbate 20, peptides, proteins, etc.) would have yielded predictable results (e.g. formation of micelles with botulinum toxin) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. forming micelles comprising botulinum toxin including botulinum toxin serotype A, sucrose or trehalose, polysorbate 20, peptides, proteins, etc.) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
This is a provisional nonstatutory double patenting rejection.

Claims 1-4, 9, 11, 13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 56-66 and 68-78 of copending Application No. 17/696,509 in view of Onyuksel et al. U.S. Patent Application Publication 2005/0025819 published February 3, 2005. 
Copending Application No. 17/696,509 claims nanoemulsions comprising botulinum toxin.
However, the specific composition of the nanoemulsions is not claimed.
For present claims 1-4, 9, 11, 13, and 15, Onyuksel et al. teach stable micelles comprising polysorbate 20, sucrose, peptides including 7mers and 26mers, proteins, and aqueous medium including water wherein the size of the micelle is 180-200 nm, 200 nm, less than 100 nm, 150-200 nm, 70-200 nm, 10-200 nm, less than 25 nm, less than 50 nm, etc. (please refer to the entire specification particularly the abstract; paragraphs 1-4, 17-34, 36, 40-47, 51-55, 73-75, 87, 113, 117, ). Trehalose is also taught by Onyuksel et al. (please refer to the entire specification particularly paragraph 90). 
The claims would have been obvious because the substitution of one known element (i.e. genus of nanoemulsion) for another (i.e. species of micelle comprising sucrose or trehalose, polysorbate 20, peptides, proteins, etc.) would have yielded predictable results (e.g. formation of micelles with botulinum toxin) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. forming micelles comprising botulinum toxin including botulinum toxin serotype A, sucrose or trehalose, polysorbate 20, peptides, proteins, etc.) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
This is a provisional nonstatutory double patenting rejection.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658